FILE COPY




                              Court of Appeals
                   Twelfth Court of Appeals District at Tyler

                                 BILL OF COSTS
                          Court of Appeals No. 12-14-00362-CV

                             Trial Court No. 2012-2331-CCL2

Grace Smith

Vs.

Stephanie Holloway
DOCUMENTS FILED                        AMOUNT       FEE PAID BY
Motion fee                                $10.00    Timothy Andrew Hootman
Motion fee                                $10.00    Gregory Ave
Clerk's record                            $50.00    TIMOTHY HOOTMAN
Filing                                   $100.00    Timothy Andrew Hootman
Supreme Court chapter 51 fee              $50.00    Timothy Andrew Hootman
Indigent                                  $25.00    Timothy Andrew Hootman
Required Texas.gov efiling fee            $20.00    Timothy Andrew Hootman
TOTAL:                                   $265.00

I, Cathy S. Lusk, Clerk of the Court of Appeals, Twelfth Court of Appeals District at Tyler,
Texas, certify that the above copy of the Bill of Costs is true and correct. GIVEN UNDER MY
HAND AND SEAL OF SAID COURT, at Tyler, this 4th day of May 2015, A.D.

                                               CATHY LUSK, CLERK


                                               By:_____________________________
                                                  Katrina McClenny, Chief Deputy Clerk